DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R. § 1.121
The amendment to the paragraph 0043 in the specification, filed on 10/21/2020, is considered non-compliant with 37 C.F.R. § 1.121. In details, 37 C.F.R.  § 1.121 (b) requires that amendment to the specification must be made by adding, deleting or replacing a paragraph; and 37 C.F.R. § 1.121 (b) (1) (i) and (ii) further require that an instruction, which unambiguously identifies the location, to replace a paragraph with one replacement paragraph should be given; and that the full text of any replacement paragraph is marked up to show all the changes relative to the previous version of the paragraph. The instant submission of the amendment only shows the marking-up of the amendments to the paragraph 0043, but do not provide any instruction for replacing the previous version of the paragraph with the amendment, as required by 37 C.F.R.  § 1.121, thus being non-compliant. In the interest of compact prosecution, the amendment has been entered.  Applicant is required to comply with 37 C.F.R.  § 1.121 for future amendments.  

Remarks
The amendments and arguments filed on 10/21/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action Claims 12-30 are pending; Claims 1-11 are cancelled; Claims 12-23 are amended; and Claims 12-30 are under examination.  

Withdrawal of Objections 
The objection to the specification in the previous office action is withdrawn due to the amendment filed on 10/21/2020.
The objection to the drawings for containing undefined symbols is withdrawn due to the amendment to the specification filed on 10/21/2020.

Specification
The specification is objected to for failing to comply with the format requirement. In details, the content of the specification is not listed under proper sections, such as “BACKGROUND OF THE INVENTION” and “DETAILED DESCRIPTION OF THE INVENTION”, in proper orders.  Applicants are reminded that “the content of the specification should be: 
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The instant specification should be amended to comply with this format. For example, the “Examples” should be moved to the section under “Detailed Description of the Invention” and the figure description should be moved to the section under “Brief Description of the Drawings”.  Applicant is required to amend the specification without introducing new matter in response to this Office action.
The specification is further objected to because paragraph 0042 recites claim language.  Claim language and/or reference to claimed embodiments is prohibited in the specification.  Applicant can remedy this by replacing the word “claim” with “embodiment” (i.e. “2. A method according to embodiment 

Claim Objections
The objection to the claims 12-30 in the previous office action is withdrawn due to the amendment to the claims filed on 10/21/2020.
Claims 13, 14, and 18-21 are objected to due to the recitation of “wherein in the presence of an inhibitor of coagulation factor IIa and/or coagulation factor Xa selected from … in the sample clotting time …” It is noted that the term “an inhibitor of coagulation factor IIa and/or coagulation factor Xa” is previously recited in the claim 12. To be consistent with the base claim, it is suggested to change the recited phrase to “wherein the inhibitor of coagulation factor IIa and/or coagulation factor Xa is selected from …, and clotting time …”  Appropriate correction is required.
Claim 23 is objected to due to the recitation of “The method of claim 22 for detection of heparins selected from UFH and LMWH in the sample”. To be consistent with the language in the previous claims, it is suggested to change the recited phrase to 
Claim 24 is objected to due to the recitation of “The method of claim 22 for detection of low concentration of dabigatran and/or hirudin in the sample”. To be consistent with the language in the previous claims, it is suggested to change the recited phrase to “The method according to claim 22, wherein the inhibitor is a low concentration of dabigatran and/or hirudin”.  Appropriate correction is required.
Claim 25 is objected to due to the recitation of “The method of claim 22 for detection of low concentration of rivaroxaban or apixaban in the sample”. To be consistent with the language in the previous claims, it is suggested to change the recited phrase to “The method according to claim 22, wherein the inhibitor is a low concentration of rivaroxaban or apixaban”.  Appropriate correction is required.

Claim Interpretation

Claim 12 is directed to a method for identification of inhibitors of Factor IIa and/or Factor Xa, comprising steps: (a) establishing reference ranges (RR) using reference samples with increasing concentrations of known anti-coagulants, (b) measuring clot formation in a sample, (c) comparing clotting times of the sample to the reference ranges, wherein the clotting times are measured via PiCT.  The claim does not define which kinds of reference ranges are established and what specific known anti-coagulants are used in the step (a). For the purpose of examination, it is interpreted that the scope of the “reference ranges” in step (a) encompasses (1) reference ranges established via PiCT, which is described in the base claim 12, (2) reference ranges 

Claim Rejections - 35 USC § 101
Claims 12-21 and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically abstract ideas) without significantly more. This rejection is maintained.  
Analysis of Claim 12. 
Step 1: Claim 12 is directed to a method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: Claim 12 recites a judicial exception of abstract idea, i.e. a mental process of comparing clotting times of the sample to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: This judicial exception is not integrated into a practical application because the mental process of comparing is applied for identification of 
Step 2B: Claim 12 does not recite any additional elements that amount to significantly more to the JE. In details, Claim 12 recites additional limitations: establishing reference ranges using known anti-coagulants having increasing concentrations, and measuring clot formation in a blood or plasma sample to obtain clotting times by PiCT assay according to PiCT standard, in which an activator is added to the sample, followed by addition of a start reagent.  It had been well known and routine in the art to establish a reference range using reference samples (i.e. establish calibration curve using calibration agents) and measure clot formation in a blood/plasma samples via PiCT according to PiCT standard, as evidenced by the review article of Samama et al. (2011, cited in IDS), who teach that the most commonly used clot-based tests include PiCT, PT, and aPTT, (page 761/right column/lines 6-9 from bottom), and applying PiCT for measuring clot formation in a plasma sample containing inhibitors of Factor IIa or Xa, such as UFH, LMWH, Fondaparinux, dabigatran, rivaroxaban and apixaban (page 766 and Table 4), in which PiCT is performed via the two-step PiCT (reading on the claimed “PiCT standard”) (page 766/left column/last para); and as further evidenced by a manufacturer’s product manual, Pefakit PiCT (cited in IDS) and Harder et al. (cited in IDS), (see detailed descriptions below, pages 12-17). Regarding the further limitation of clotting times are either outside or within RR when applying PiCT standard, this limitation is in a high level of generality and defines the comparing result of the comparing step, thus being directed to the comparing step (the abstract idea). 
Analysis of Dependent Claim 14. 
Step 1: Claim 14 is directed to a method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: Claim 14 recites a judicial exception of abstract idea, i.e. comparing the clotting times of the sample to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the comparing is applied for identification of inhibitors of Factor IIa or Xa; and the identification of inhibitors itself is an abstract idea.   
Step 2B: No, the claim 14 does not recite any additional elements that amount to significantly more than the JE.  In details, Claim 14 further limits the base claim 12 by reciting limitation: in the presence of an inhibitor of Factor IIa or Xa (dabigatran, hirudin. argatroban, fondaparinux, UFH and/or LMWH) in the sample clotting times are outside RR when applying PiCT standard. It had been well known and routine in the art to apply PiCT according to PiCT standard for measuring dabigatran, hirudin, argatroban. fondaparinux, UFH and/or LMWH in a plasma sample, as evidenced by Samama et al. (see pages 6 and 17 of this action), Pefakit PiCT (see pages 12-17 of this action) and Harder et al. (see pages 16-17 of this action). Regarding the further limitation of clotting times are outside RR, this limitation defines the comparing result of the comparing step, thus being directed to the comparing (the abstract idea). Therefore, Claim 14 does not 
Analysis of Dependent Claim 13. 
Step 1: Claim 13 is directed to a method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: Claim 13 recites a judicial exception of abstract idea, i.e. comparing the clotting times of the sample to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the comparing is applied for identification of inhibitors of Factor IIa or Xa; and the identification of inhibitors itself is an abstract idea. There is no practical application of the information gleaned from the abstract idea(s).
Step 2B: the claim 13 does not recite any additional elements that amount to significantly more than the JE.  In details, Claim 13 further limits the base claim 12 by reciting limitation: in the presence of an inhibitor of Factor IIa or Xa (rivaroxaban and/or apixaban) in the sample clotting times are within RR when applying PiCT standard. It had been well known and routine in the art to apply PiCT according to PiCT standard for measuring rivaroxaban and/or apixaban, as evidenced by Samama et al. (cited in IDS and 103 rejections described below, page 766: left column/paragraph 2, and right column/paragraph 3/lines 1-7), Harder et al. (cited in IDS, page 397/right column/paragraph 2/lines 1-2; page 398/paragraph 2/lines 1-6), and Samama-2 et al. (Thrombosis and Haemostasis, 2010, 103:815-825, cited in IDS, Title, page 817/right column/paragraph 1) . Regarding the further limitation of clotting times are within RR, 
Analysis of Dependent Claim 16.
Step 1: Claim 16 is directed to a method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: the claim recites a judicial exception of abstract idea, i.e. comparing the clotting times of the sample, obtained from PiCT, to reference ranges, and comparing the clotting times of the sample, obtained from PT and/or aPTT, to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the comparing steps are applied for identification of inhibitors of Factor IIa or Xa; and the identification of inhibitors itself is an abstract idea. There is no practical application of the information gleaned from the abstract idea(s).   
Step 2B: the claims do not recite any additional elements that amount to significantly more than judicial exception.  In details, Claim 16 further limit the claim 13 by reciting limitations: measuring clot formation via PT and/or aPTT in the sample, wherein the clotting times in the sample are either outside or within RR.  It had been well known and routine in the art to apply PT and aPTT for measuring clotting formation in a plasma sample, as evidenced by Samama et al. (see pages 6 and 17 of this action) and Harder et al. (see pages 16-17 of this action). Regarding the further limitation “clotting times in the sample are either outside or within RR”, this limitation is in a high level of generality. Further, this limitation defines the comparing result, thus being 
Analysis of Dependent Claims 15 and 17.
Step 1: Claims 15 and 17 are directed to a method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: the claims recite a judicial exception of abstract idea, i.e. comparing the clotting times of the sample, obtained from PiCT, to reference ranges, and comparing the clotting times of the sample, obtained from PT and/or aPTT, to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the comparing steps are applied for identification of inhibitors of Factor IIa or Xa; and the identification of inhibitors itself is an abstract idea. There is no practical application of the information gleaned from the abstract idea(s).   
Step 2B: No, the claims do not recite any additional elements that amount to significantly more than judicial exception.  In details, Claims 15 and 17 further limit the claim 12 or 14 by reciting limitations: measuring clot formation via PT and/or aPTT in the sample, wherein the clotting times in the sample are either outside or within RR.  It had been well known and routine in the art to apply PT and aPTT for measuring clotting formation in a plasma sample, as evidenced by Samama et al. (see pages 6 and 17 of this action) and Harder et al. (see pages 16-17 of this action). Regarding the further limitation “clotting times in the sample are either outside or within RR”, this limitation is in a high level of generality. Further, this limitation defines the comparing result, thus 
Analysis of Dependent Claims 18 and 20.
Step 1: Claims 18 and 20 are directed to a method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: the claims recite a judicial exception of abstract idea, i.e. comparing the clotting times of the sample, obtained from PiCT, to reference ranges, and comparing the clotting times of the sample, obtained from PT or aPTT, to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the comparing steps are applied for identification of inhibitors of Factor IIa or Xa; and the identification of inhibitors itself is an abstract idea. There is no practical application of the information gleaned from the abstract idea(s).    
Step 2B: the claims do not recite any additional elements that amount to significantly more than judicial exception.  In details, Claims 18 and 20 further limit  Claim 15 by reciting limitations: in the presence of dabigatran, hirudin and/or argatroban in the sample clotting times are outside RR when applying PT; and in the presence of dabigatran, hirudin, argatroban, UFH and/or LMWH in the sample clotting times are outside RR when applying aPTT.  It had been well known and routine in the art to apply PT and aPTT for measuring clotting formation in the presence of dabigatran, hirudin, argatroban, UFH and/or LMWH in a plasma sample, as evidenced by Samama et al. (see pages 6 and 17 of this action). Regarding the further limitation of clotting times are 
Analysis of Dependent Claims 19 and 21.
Step 1: the claims 19 and 21 are directed to a method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: the claims recite a judicial exception of abstract idea, i.e. comparing the clotting times of the sample, obtained from PiCT, to reference ranges, and comparing the clotting times of the sample, obtained from PT or aPTT, to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the comparing steps are applied for identification of inhibitors of Factor IIa or Xa; and the identification of inhibitors itself is an abstract idea. There is no practical application of the information gleaned from the abstract idea(s). 
Step 2B: the claims do not recite any additional elements that amount to significantly more than judicial exception.  In details, Claims 19 and 21 further limit  Claim 15 by reciting limitations: in the presence of UFH, LMWH and/or fondaparinux in the sample clotting times are within RR when applying PT; and in the presence of fondaparinux in the sample clotting times are within RR when applying aPTT.  It had been well known and routine in the art to apply PT and aPTT for measuring clotting formation in the presence of UFH, LMWH and/or fondaparinux in a plasma sample, as evidenced by Samama et al. (see pages 6 and 17 of this action) and Harder et al. (see pages 16-17 of this action). Regarding the further limitation of clotting times are within 
Analysis of Dependent Claims 26-29.
Step 1: Claims 26-29 are directed to method which is one of four categories of patent eligible subject matter. 
Step 2A, Prong 1: Claims 26-29 recite a judicial exception of abstract idea, i.e. a mental process of comparing the clotting times of the sample to reference ranges for identification of inhibitors of Factor IIa or Xa. 
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the judicial exception is applied for identification of inhibitors of Factor IIa or Xa; and the identification of inhibitors itself is an abstract idea. Further limitation “used in a point-of-care system” recited in the claims is only a recitation to use the JE.  A general recitation ‘to use’ a JE does not suffice to integrate the JE into a practical application. Thus, the further limitation does not integrate the JE into a practical application. 
Step 2B: Claims 26-29 do not recite any additional elements that amount to significantly more than JE. In details, the claims further limits Claims 12, 15, 16 or 17 by reciting the limitation: “used in a point-of-care system”. This limitation defines the claimed method based on the abstract idea can be performed at any point-of-care system.  Because “in a point-of-care system” is so broad that it encompasses any hospital, laboratory or medical setting, it is considered to define the location at such a high level of generality that it does not place meaningful limitations on the claim.  The 
   Therefore, Claims 12-21 and 26-29 are deemed to be patent ineligible.    

Claim Rejections - 35 USC § 102
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pefakit PiCT (Product manual from Manufacturer Pentapharm, 2009, cited in IDS). This rejection is maintained.
Pefakit PiCT teaches a method for identifying inhibitors of coagulant Factor IIa or Xa in a blood or plasma sample, and quantification of anti-coagulation effects in the sample, comprising steps: obtaining from a patient citrated blood sample; preparing and providing a plasma sample from the blood sample; establishing reference ranges (i.e. calibration standard) of clotting time by measuring clotting formation of reference samples with increasing concentrations of known anti-coagulants (i.e. calibrators) via PiCT; measuring clotting formation in the plasma sample via PiCT after coagulation is initiated; and comparing clotting times of the sample to the reference ranges for determining anti-coagulation activities (pages 4-6; page 4: left column/table and paras 3-6, right column/paras. of quality controls and sample preparation; page 5: left column/tables and paras 1-7, Figs. of calibration curves in pages 5-6); wherein the inhibitors of coagulant Factor IIa or Xa are used in clinical treatments (page 4, left column/paragraphs 2-4).

Therefore, in view of the teachings of Pefakit PiCT, the method of Claim 12 is anticipated by the method of Pefakit PiCT.

Claim Rejections - 35 USC § 103
Claims 12-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pefakit PiCT (Product manual from Manufacturer Pentapharm, 2009, cited in IDS). This rejection is maintained. 
The teachings of Pefakit PiCT are described above. 
Regarding Claim 14, Pefakit PiCT further teaches measuring clotting times in samples from patients in the presence of inhibitors of coagulant factor IIa or Xa: UFH, LMWH, hirudin, danaparoid, argatroban, or fondaparinux (pages 4 and 6). Regarding the limitation “clotting times are outside RR when applying PiCT standard” in the claim, this limitation is directed to the outcome of the claimed method. Pefakit PiCT teaches a 
Regarding Claim 13, Pefakit PiCT further teaches measuring clotting times under the sample in the presence of direct inhibitors of Factor Xa, such as rivaroxaban, and that the measurement of clotting times in the presence of rivaroxaban is carried our without pre-incubation of a mixture of the activator and the sample, i.e. in 1-step method, (pages 4/left column/para. 2-4 and 7, page 5/left column/para 1, and page 6). Pefakit PiCT does not specifically teach using “PiCT standard” for measuring clotting times in the presence of rivaroxaban, i.e. first adding the start reagent/CaCl2 (R2) and then adding the activator (R1) to the sample. However, it appears that a subsequent order for adding the start reagent/CaCl2 (R2) and the activator (R1) into the sample is an obvious desire choice. Given Pefakit PiCT teaches that it is not required to pre-incubate the activator (R1) with the sample, it would have been obvious to one of ordinary skill in the art to first add the start reagent to the sample, followed by addition of the activator, (without pre-incubation, i.e. “proceed according to a manufacturer’s 
With regard to the further limitation “clotting times are within RR” recited in the claim 13, this is directed to the outcomes of the claimed method. Pefakit PiCT teaches a method comprising substantially same steps as the claimed method. In the absence of evidence to the contrary, it is presumed that a method having substantially the same steps is capable of generating substantially the same outcomes. Furthermore, Pefakit PiCT teaches using the reference ranges (calibration standard) for determining anticoagulation activity. It would have been obvious to adjust the ranges in the method of Pefakit PiCT such that the measured clotting times fall into the reference ranges.   
Regarding Claim 26, Pefakit PiCT teaches a commercially available kit and providing instructions for using the kit for testing anti-coagulant drugs used in clinical cares (pages 4-5). Thus, it would have been obvious to use the method of Pefakit PiCT in a point-of-care system for testing ant-coagulants in patients, because the commercially available kit and detailed instructions of Pefakit PiCT are readily applicable in a point-of-care system.  
Therefore, the method of Claims 12-14 and 26 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 12-21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pefakit PiCT (Product manual from Manufacturer Pentapharm, 2009, cited in IDS), as applied to Claims 12-14 and 26, further in view of Harder et al. (Thrombosis Research, 123: 396-403, 2008, cited in IDS) and Samama et al. (Clin Chem Lab Med, 2011, 49: 761-772, cited in IDS).  This rejection is maintained.
The teachings of Pefakit PiCT are described above. 
Regarding Claims 15-21, Pefakit PiCT does not teach the method further comprises measuring clotting formation in the sample via aPTT and/or PT assays to obtain clotting times, and comparing the clotting times with reference ranges. However, it would have been obvious to further measure clotting formation in a plasma sample via aPTT and/or PT assay and compare obtained clotting times with reference ranges (calibration standard) in the method of Pefakit PiCT for extensively evaluating inhibitors of coagulation Factor IIa or Xa: UFH, LMWH, danaparoid, argatroban, fondaparinux, hirudin, rivaroxaban, and/or apixaban, because it had been well known in the art to combine PiCT with aPTT and/or PT for determining, testing, or measuring coagulation inhibitions, and aPTT and PT are global clotting tests suitable for measuring anti-coagulation of inhibitors of Factor IIa or Xa, wherein inhibitors’ activity is determined by comparing clotting times with reference ranges/calibration curves.  In support, Harder et al. teach a method comprising a step of performing a combination of PiCT assay, aPTT assay and PT assay for testing/measuring effect of oral inhibitors such as rivaroxaban and fondaparinux, wherein normal range (reference range) is 32-34 sec for aPTT and 10-12 sec for PT; and  Harder et al. also teach that anti-coagulation drugs behavior differentially in frequently used coagulation assays such as aPTT and PT (abstract, Figs Harder et al. further teach that PiCT and PT are suitable for rivaroxaban (abstract, page 402/left column/lines 9-11).  Further in support, Samama et al. teach that the most commonly used clot-based tests include PT, aPTT, and PiCT (page 761, right column, lines 6-9 from bottom) and that PT and aPTT are global clotting tests suitable for measuring inhibition of Factor IIa or Xa caused by anticoagulants and that these tests require the use of a calibration curve with calibration plasma samples (i.e. reference range established by using reference samples) for obtaining accurate results from measurement (page 767/last paragraph/lines 1-5 and last line, page 768/lines 1-2). Samama et al. further teach that PT and aPTT are applied for measuring inhibitors of Factor IIa or Xa including UFH, dabigatran, fondaparinux, apixaban, and rivaroxaban (pages 762-764, Tables 1 and 2); and PiCT is applied for measuring inhibitors including UFH, LMWH, fondaparinux, dabigatran, rivaroxaban, and apixaban (Table 4).
Regarding the limitation that “the clotting times in the sample are either outside or within RR when applying PT and/or aPTT” recited in Claims 15-17, this limitation is directed the outcome of PT and/or aPTT assays. The recited “either outside or within RR” provides all of the possible outcomes when the clotting times are compared to RR. Thus, Claims 15-17 would have been obvious over the combined teachings of the cited prior art.  
Regarding the limitations “clotting times are within RR when applying PT” and  “clotting times are within RR when applying aPTT” recited in Claims 19 and 21, respectively, these limitations are directed to the outcome of the claimed method, when applying PT or aPTT. Pefakit PiCT and other cited prior art suggest a method 
Regarding the limitations “clotting times are outside RR when applying PT” and “clotting times are outside RR when applying aPTT” recited in Claims 18 and 20, respectively, these limitations are directed to the outcome of the claimed method, when applying PT or aPTT. Pefakit PiCT and other cited prior art suggest a method comprising substantially same steps as the claimed method. In the absence of evidence to the contrary, it is presumed that a method having substantially the same steps is capable of generating substantially the same outcomes. Furthermore, these limitations appear to be arbitrary, because the claims do not define a specific range for RR or concentrations of known anti-coagulants used for generating RR, and the claim does not define a specific amount of the sample used in PT or aPTT. Given RR, concentrations of known anti-coagulants, sample’s amount are all variable, it would have been obvious that the clotting times measured in the sample could fall outside the RR in the situation that the reference ranges are set up too low or too high in relative to clotting times to be measured in a sample containing unknown amount of inhibitors.             
Regarding Claims 27-29, Pefakit PiCT teaches a commercially available kit and procedures of using the kit for testing anti-coagulant drugs used in clinical cares, as 
Therefore, the method of Claims 12-21 and 26-29 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 12-14, 22, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pefakit PiCT (Product manual from Manufacturer Pentapharm, 2009, cited in IDS), as applied to Claims 12-14 and 26, further in view of Perkins et al. (Thrombosis Diathesis Haemorrhagica, 1964, 11: 254-266, of record). This rejection is maintained.
The teachings of Pefakit PiCT are described above. 
Regarding Claims 22, 24-25, and 30, Pefakit PiCT does not teach adding polybrene to the sample before measuring clotting formation, and then comparing the clotting times before adding polybrene to those after the addition.
Perkins et al. teach that heparin present in a patient’s blood sample interferes coagulation assays of other coagulation factors (or anticoagulants), because heparin prolongs clotting times of the sample, and that it is important to accurately assay other coagulation factors in a sample containing heparin (page 254, paragraph 1).  Perkins et al. developed a method for accurately detecting coagulation factors (anticoagulants) in the presence of heparin, wherein the method comprises: adding polybrene to a plasma 
It would have been obvious to modify the method suggested by Pefakit PiCT by adding polybrene into a heparin-containing sample for neutralizing heparin and improving accuracy of measurement of clotting times in the presence of the non-heparin inhibitors, including dabigatran, hirudin, rivaroxaban, or apixaban; wherein the clotting times of the sample with polybrene are compared to the clotting times of the sample without polybrene, as suggested by Perkins et al. One of ordinary skill in the art would have been motivated to do so, because Pefakit PiCT teaches that PiCT is sensitive to anti-Xa and anti-IIa activity, and that heparin in the sample interferes the detection of  non-heparin inhibitors such as hirudin by prolonging measured clotting times (page 5/left column/paragraph 5 from bottom). Furthermore, Perkins et al. teach that adding polybrene to a plasma sample is an effective way for eliminating and neutralizing heparin present in the sample, thus allowing the clotting times of the sample to be accurately measured. In view of the teachings of the prior art, one of ordinary skill in the art would have recognized that adding polybrene to the sample that containing heparin would improve accuracy of measured clotting times for detecting anti-IIa and anti-Xa factors in the method suggested by Pefakit PiCT.

Regarding the limitations “for detection of low concentration of dabigatran and/or hirudin in the sample” and “for detection of low concentration of rivaroxaban or apixaban in the sample” recited in Claims 24 and 25, respectively, the detection of low concentration of anti-IIa and anti-Xa activities requires a sensitive and accurate method. It would have been obvious to add polybrene in the sample to eliminate interfered effects from heparin, thus allowing the anti-IIa and anti-Xa activities to be accurately and sensitively detected.
Regarding the limitations “clotting times outside RR … are not changed after addition of polybrene” and “clotting times within RR … are not changed after addition of polybrene” recited in Claims 24 and 25, respectively, these limitations are directed to the outcomes of the claimed method. Pefakit PiCT and Perkins et al. suggest a method comprising substantially same steps as the claimed method. In the absence of evidence to the contrary, it is presumed that a method having substantially the same steps is capable of generating substantially the same outcomes. Furthermore, these limitations appear to be arbitrary, because the claims do not define a specific range for RR or concentrations of known anti-coagulants used for generating RR, and the claims do not define a specific amount of the sample used in PiCT. Given reference ranges, known anti-coagulants’ concentrations, sample’s amount are all variable, it would have been obvious that the clotting times measured in the sample could be outside RR (as 
Regarding Claim 30, Pefakit PiCT uses a commercially available kit for testing coagulant inhibitors used in clinical cares. Thus, it would have been obvious to use the method suggested by Pefakit PiCT in a point-of-care system for testing the ant-coagulants in patients, because the commercially available kit and detailed instruction of Pefakit PiCT are readily applicable in a point-of-care system.  
Therefore, the method of Claims 12-14, 22, 24-26, and 30 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 12-14, 22-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pefakit PiCT (Product manual from Manufacturer Pentapharm, 2009, cited in IDS) in view of Perkins et al. (Thrombosis Diathesis Haemorrhagica, 1964, 11: 254-266, of record), as applied to Claims 12-14, 22, 24-26, and 30, further in view of Nash et al. (Analytical Biochemistry, 1984, 138: 319-323, abstract of record ). This rejection is maintained.
The teachings of Pefakit PiCT and Perkins et al. are described above. 

However, it would have been obvious to add polybrene to the sample in the method suggested by Pefakit PiCT and Perkins et al. for detecting heparin UFH or LMWH, wherein the clotting times in the sample with polybrene is compared to the clotting times without polybrene, because it had been known in the art to apply polybrene to a plasma sample for determination of plasma heparin, wherein various concentrations of polybrene are added to the sample for quantifying heparin activity. In support, Nash et al. teach a method for determining heparin activity in a human plasma sample, which is based on neutralization of heparin by polybrene, comprising: using serial incubations of plasma with increasing amounts of polybrene in conjunction with thrombin-induced coagulation times to define the amount of polybrene required to neutralize heparin in the sample, wherein reference curves are established to indicate linear relationships between amounts of polybrene required to neutralize known amounts of heparin (Abstract). The thrombin-induced coagulation times of Nash et al. is an art-equivalent approach of PiCT for the same purpose. Regarding the limitation “heparins selected from UFH and LMWH” recited in Claim 23, UFH and LMWH are two types of heparins well known in the art, as supported by Pefakit PiCT. Thus, it would have been obvious to detect either UFH or LMWH in the sample by adding polybrene in the method suggested by Pefakit PiCT and Perkins et al.  
Regarding the limitation “clotting times outside RR … are changed into clotting times within RR after addition of polybrene” recited in Claim 23, this limitation is directed 
Therefore, the method of Claims 12-14, 22-26, and 30 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments the rejection of Claims 12-21 and 26-29 under 35 U.S.C. 101 in the response filed on 12/20/2012 (page 9, paragraph 2) have been fully considered but they are not persuasive.  As indicated in the 101 rejection above (see pages 9-17), the instant claims do not recite any specific “use” of the judicial exception. In view of the fact that the judicial exception is not integrated into a practical application and the claims do not include additional elements sufficient to amount to significantly more than the judicial exception, this rejection is maintained. 
Applicant's arguments about the rejection of Claim 12 under 35 U.S.C. 102(a)(1) in the response filed on 12/20/2012 (page 9, paragraph 3) have been fully considered but they are not persuasive. As explained in the 102(a)(1) rejection above (see pages 
Applicant's arguments about the rejection of Claims 12-14 and 26 over Pefakit PiCT under 35 U.S.C. 103 in the response filed on 12/20/2012 (page 9, paragraph 4) have been fully considered but they are not persuasive. As explained in the 103 rejection above (see pages 19-21), Pefakit PiCT suggests each and every element recited in the claims, thus rendering the claimed methods obvious. Therefore, this rejection is maintained.
Applicant's arguments about the rejection of Claims 12-21 and 26-29 over Pefakit PiCT in view of Harder et al. and Samama et al. under 35 U.S.C. 103 in the response filed on 12/20/2012 (page 10, paragraph 1) have been fully considered but they are not persuasive. As explained in the 103 rejection above (see pages 21-25), the combined teachings of Pefakit PiCT, Harder et al. and Samama et al. suggest each and every element recited in the claims, thus rendering the claimed method obvious. Therefore, this rejection is maintained.
Applicant's arguments about the rejection of Claims 12-14, 22, 24-26 and 30 over Pefakit PiCT in view of Perkins et al. under 35 U.S.C. 103 in the response filed on 12/20/2012 (page 10, paragraph 2) have been fully considered but they are not persuasive. As explained in the 103 rejection above (see pages 25-28), the combined teachings of Pefakit PiCT and Perkins et al. suggest each and every element recited in the claims, thus rendering the claimed method obvious. Therefore, this rejection is maintained.
Applicant's arguments about the rejection of Claims 12-14, 22-26 and 30 over Pefakit PiCT in view of Perkins et al. and Nash et al. under 35 U.S.C. 103 in the response filed on 12/20/2012 (page 10, paragraph 3) have been fully considered but they are not persuasive. As explained in the 103 rejection above (see pages 28-30), the combined teachings of Pefakit PiCT, Perkins et al., and Nash et al. suggest each and every element recited in the claims, thus rendering the claimed method obvious. Therefore, this rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	/ALLISON M FOX/           Primary Examiner, Art Unit 1633